Exhibit 10.1

KEY POSITION AGREEMENT

This Key Position Agreement (the “Agreement”), is made and entered into on
January 6, 2010 (the “Effective Date”), by and between PAUL R. GARCIA
(“Executive”), a resident of the state of Georgia, and GLOBAL PAYMENTS INC. (the
“Company”), a Georgia corporation.

This Agreement shall be null and void (i) if Executive’s employment terminates
prior to July 31, 2013, or (ii) if, after July 31, 2013, Executive voluntarily
terminates employment without having given at least one year’s advance written
notice to the Company (subject to waiver by the Company as set forth herein).

The Company and Executive acknowledge that through his leadership position with
the Company, Executive has access to substantial trade secrets and confidential
information of the Company and is a repository of significant Company goodwill
in the marketplace. The Company and Executive agree that the Company has a need
and a right to reasonable protection of the Company’s trade secrets,
confidential information and goodwill and that Executive’s entering into direct
competition with the Company within the reasonably limited time and territory
set forth below would cause substantial unfair harm to the Company. The Company
and Executive also agree that it is in the long-term best interests of the
Company and it shareholders for Executive to retain a significant portion of his
equity ownership in the Company for a period of time following his termination
of employment. Because the Company desires to protect its legitimate business
interests and to foster the long-term interests of its shareholders and because
Executive is willing to agree to the reasonable restrictions set forth herein,
both parties, in consideration of the mutual and exchanged promises and
agreements contained herein, hereby agree as follows.

Section 1. Certain Defined Terms.

For purposes of this Agreement, the following terms have the following meanings:

“Key Position Retirement Date” means the date on or after July 31, 2013 on which
Executive incurs a voluntary “separation from service” from the Company within
the meaning of Section 409A of the Internal Revenue Code of 1986, as amended,
and the regulations thereunder (without giving effect to any elective provisions
that may be available under such definition of separation from service) and for
which Executive provides at least one year’s advance notice (subject to waiver
by the Company as set forth in Section 5(g) below). Such notice shall not be
given before July 31, 2012. Notwithstanding the foregoing, in the event that
Executive dies after he has given notice pursuant to this Agreement but before
the end of the notice period, the date of Executive’s death shall be the Key
Position Retirement Date for the purposes of this Agreement. For the avoidance
of doubt, in no event shall the Key Position Retirement Date be triggered by
(i) the involuntary termination of Executive’s employment by the Company, other
than the Company’s waiver of any portion of Executive’s notice of



--------------------------------------------------------------------------------

termination as set forth in Section 5(g) below, or (ii) by Executive’s
resignation for “Good Reason” under the terms of the Employment Agreement.

“Employment Agreement” means that certain Employment Agreement, dated as of
July 12, 2000, between the Company and Executive, as the same has been or may be
amended from time to time.

“Release” means a full and general release of claims in a form and substance
acceptable to the Company.

“Restrictive Covenants” means the restrictive covenants set out in Section 2 of
this Agreement.

“Stock Retention Requirements” means the stock retention requirements set out in
Section 4 of this Agreement.

Section 2. Refraining from Unfair Competitive Activities.

(a) Nonsolicitation of Customers. For a period of four years after the Key
Position Retirement Date, Executive shall not, directly or indirectly, on behalf
of himself or of anyone other than the Company, solicit or attempt to solicit
for the purpose of engaging in the sale or provision of electronic products or
services to facilitate movement in electronic commerce of payment and financial
information, merchant processing, credit and debit transaction processing, check
guarantee and verification, electronic authorization and capture, terminal
management services, purchase card services, financial electronic data
interchange, cash management services, and wire transfer services (the “Business
Activities”), any customer or client of the Company whom Executive actively
solicited, with whom Executive worked, or with whom Executive otherwise had
material contact in the course of Executive’s employment with the Company within
the two (2) years prior to the Key Position Retirement Date.

(b) Noncompetition. For a period of four years after the Key Position Retirement
Date, Executive shall not, within the Restricted Area, without the prior written
consent of the Board of Directors of the Company, which consent may be withheld
at the sole discretion of the Board of Directors of the Company, engage or
participate in the Business Activities as a business executive, officer, member
of the Board of Directors or other executive management capacity, on his own
behalf or for any of the following businesses or enterprises, or their
successors in interest, that compete with the Company: TSYS Acquiring Solutions,
Chase Paymentech Solutions, First Data Corporation, Total System Services, Inc.,
Fifth Third Processing Solutions, Wells Fargo Merchant Services, Heartland
Payment Systems, First National Merchant Solutions, RBS Lynk, TransFirst
Holdings, iPayment, BA Merchant Services, NPC, Nova Information Services (now
known as Elavon), Moneris Solutions, Western Union and MoneyGram Payment
Systems, Inc. For purposes of this Section, the “Restricted Area” shall be the
area in which Executive is responsible for carrying out the Business Activities
on behalf

 

- 2 -



--------------------------------------------------------------------------------

of the Company, which consists of the following: States of California, Florida,
Georgia, Illinois, Maryland, Michigan, New York, Pennsylvania, Texas and
Massachusetts.

(c) Nonrecruitment of Employees. For a period of four years after the Key
Position Retirement Date, Executive shall not, directly or indirectly, on behalf
of himself or of anyone other than the Company, solicit or recruit for
employment or encourage to leave employment with the Company, any person with
whom Executive worked during Executive’s employment, who was employed by the
Company in a sales, supervisory, managerial or executive capacity, and who has
not thereafter ceased to be employed by the Company for a period of at least one
(1) year.

Section 3. Consideration Payable to Executive.

 

  (a) Cash consideration.

 

  (i) In consideration for and contingent upon Executive’s compliance with the
Restrictive Covenants and the Stock Retention Requirements throughout the first
year following the Key Position Retirement Date, the Company shall pay to
Executive the sum of Five Hundred Thousand Dollars ($500,000.00), payable in a
lump sum within thirty (30) days following the first anniversary of the Key
Position Retirement Date.

 

  (ii) In consideration for and contingent upon Executive’s compliance with the
Restrictive Covenants and the Stock Retention Requirements throughout the entire
first two years following the Key Position Retirement Date, the Company shall
pay to Executive an additional sum of Five Hundred Thousand Dollars
($500,000.00), payable in a lump sum within thirty (30) days following the
second anniversary of the Key Position Retirement Date.

 

  (iii) In consideration for and contingent upon Executive’s compliance with the
Restrictive Covenants and the Stock Retention Requirements throughout the entire
first three years following the Key Position Retirement Date, the Company shall
pay to Executive an additional sum of Five Hundred Thousand Dollars
($500,000.00), payable in a lump sum within thirty (30) days following the third
anniversary of the Key Position Retirement Date.

 

  (iv) In consideration for and contingent upon Executive’s compliance with the
Restrictive Covenants and the Stock Retention Requirements throughout the entire
first four years following the Key Position Retirement Date, the Company shall
pay to Executive an additional sum of Five Hundred Thousand Dollars
($500,000.00), payable in a lump sum within thirty (30) days following the
fourth anniversary of the Key Position Retirement Date.

 

- 3 -



--------------------------------------------------------------------------------

  (v) Payments for each year of compliance with the Restrictive Covenants and
the Stock Retention Requirements shall be on an all-or-nothing basis, with no
prorata payment for partial years of compliance. In no event shall Executive be
entitled to receive more than a total of Two Million Dollars ($2,000,000.00)
under Section 3(a) of this Agreement.

 

  (vi) In the case of Executive’s death, the payments referred to under
Section 3(a)(i) through 3(a)(iv) of this Agreement will be paid to his estate in
the same form and at the same time and manner as would have been provided to
Executive, except that the Stock Retention Requirements set forth in Section 4
shall terminate upon the Executive’s death.

(b) Stock Option Awards. As of the Key Position Retirement Date, but subject to
the Executive’s (or his estate’s) execution and non-revocation of a Release
within twenty (20) days following the Key Position Retirement Date, there shall
be an immediate lapse of all remaining service-based restrictions on Executive’s
then unvested but outstanding stock option awards. Any such stock options shall
remain exercisable until the earlier of (a) five years after the Key Position
Retirement Date or (b) the expiration date of such stock option. Any shares of
Company stock acquired upon the exercise of such stock option awards shall be
subject to the Stock Retention Requirements.

(c) Restricted Stock Awards. As of the Key Position Retirement Date, but subject
to the Executive’s (or his estate’s) execution and non-revocation of a Release
within twenty (20) days following the Key Position Retirement Date, there shall
be an immediate vesting of Executive’s outstanding restricted stock or stock
unit awards (but excluding performance-based awards which are described below).
Any shares of Company stock acquired upon the vesting or settlement of such
restricted stock or stock unit awards shall be subject to the Stock Retention
Requirements.

(d) Performance-Based Incentive Awards. Any performance-based incentive awards
held by Executive as of the Key Position Retirement Date shall continue in
effect until the normal payment date for such awards, at which time such awards
will be paid out based on actual performance through the end of the applicable
performance period as if Executive had remained employed during the entire
performance period. Any shares of Company stock acquired upon the settlement of
such performance awards shall be subject to the Stock Retention Requirements.

(e) Retirement Health Benefits. Executive shall be entitled to continuation of
health care benefits for a period of up to 48 months after the Key Position
Retirement Date, as provided in the remainder of this paragraph. If the Company
is able to provide Executive continued coverage under the Company’s group
medical, dental, vision and/or prescription drug plans, then for a period of 48
months after the Retirement Date (the “Welfare Benefits Continuation Period”),
Executive (or his surviving dependents in the case of his death) shall continue
to participate in such plans at the same cost to Executive (or his estate) as if
he had remained employed during the Welfare Benefits Continuation

 

- 4 -



--------------------------------------------------------------------------------

Period and paid the active employee rate for such coverage, provided, however,
that (A) that if Executive becomes eligible to receive group health benefits
under a program of a subsequent employer (including coverage available to
Executive’s spouse), the Company’s obligation to provided continued health
coverage as described herein shall cease, except as otherwise provided by law;
(B) the Company-paid portion of the monthly premium for such group health
benefits, determined in accordance with Code Section 4980B and the regulations
thereunder (COBRA), shall be treated as taxable compensation by including such
amount in Executive’s income in accordance with applicable rules and
regulations; (C) the Welfare Benefits Continuation Period shall run concurrently
with any period for which Executive is eligible to elect health coverage under
COBRA; (D) during the Welfare Benefits Continuation Period, the benefits
provided in any one calendar year shall not affect the amount of benefits
provided in any other calendar year (other than the effect of any overall
coverage benefits under the applicable plans); (E) the reimbursement of any
eligible taxable expense shall be made as soon as practicable but not later than
December 31 of the year following the year in which the expense was incurred;
and (F) Executive’s rights pursuant to this Section 3(e) shall not be subject to
liquidation or exchange for another benefit. If Executive would not be eligible
for continued coverage under the Company’s health plans beyond the applicable
COBRA period, and if Executive elects to continue participation in any group
medical, dental, vision and/or prescription drug plan benefits to which
Executive and/or his eligible dependents would be entitled under COBRA, then
during the nineteenth (19th) month after the Key Position Retirement Date, the
Company shall pay to Executive a lump sum cash payment equal to the applicable
monthly premium under COBRA (less the 2% administrative fee and less the
active-employee rate for such coverage), multiplied by the number of months
remaining in the Welfare Benefits Continuation Period.

Section 4. Stock Retention Requirements.

For a period of one year after the Key Position Retirement Date, Executive shall
not sell, pledge, encumber or otherwise transfer any shares of Company stock
that Executive may acquire after the Key Position Retirement Date in accordance
with Section 3(b), (c), or (d) above (the “Acquired Shares”); provided however,
that the Company may withhold Acquired Shares or Executive may sell Acquired
Shares in an amount sufficient to cover statutory tax withholding requirements
in connection with the vesting, exercise or settlement of such awards. At the
end of such one-year restriction period, Executive may sell or otherwise dispose
of up to 25% of the Acquired Shares per year, on a cumulative basis.

Section 5. Miscellaneous.

(a) Severability and Attorneys’ Fees. The covenants set forth in this Agreement
shall be considered and construed as separate and independent covenants. Should
any part or provision of any covenant be held invalid, void or unenforceable in
any court of competent jurisdiction, such invalidity, voidness or
unenforceability shall not render invalid, void or unenforceable any other part
or provision of this Agreement.

 

- 5 -



--------------------------------------------------------------------------------

If any portion of the foregoing provisions is found to be invalid or
unenforceable by a court of competent jurisdiction because of its duration, the
territory, the definition of activities or the definition of information covered
is invalid or unreasonable in scope, the invalid or unreasonable term shall be
redefined, or a new enforceable term provided, such that the intent of the
Company and Executive in agreeing to the provisions of this Agreement will not
be impaired and the provision in question shall be enforceable to the fullest
extent of the applicable laws. Executive agrees and acknowledges that if the
Company successfully enforces any right under this Agreement through legal
process of any kind, then the Company shall be entitled to recover from
Executive its costs of such enforcement, including reasonable attorneys’ fees.

(b) Waiver. The waiver by any party to this Agreement of a breach of any of the
provisions of this Agreement shall not operate or be construed as a waiver of
any other or subsequent breach.

(c) Withholding of Taxes. The Company may withhold from any amounts payable
under this Agreement all federal, state, city or other taxes and withholdings as
shall be required pursuant to any applicable law, rule or regulation.

(d) Governing Law. This Agreement shall be deemed to be made in and shall in all
respects be interpreted, construed and governed by and in accordance with the
laws of the State of Georgia (without giving effect to the conflict of law
principles thereof). No provision of this Agreement or any related documents
shall be construed against, or interpreted to the disadvantage of, any party
hereto by any court or any governmental or judicial authority by reason of such
party having, or being deemed to have, structured or drafted such provision.

(e) Notices. All notices, requests, demands and other communications required or
permitted hereunder shall be in writing and shall be deemed to have been duly
given if delivered or three days after mailing if mailed, first class, certified
mail, postage prepaid:

 

To Company:    Global Payments Inc.    10B Glenlake Parkway    Atlanta, Georgia
30328    Office of the Corporate Secretary To Executive:    Paul R. Garcia   
4747 Northside Drive    Atlanta, Georgia 30327

Any party may change the address to which notices, requests, demands and other
communications shall be delivered or mailed by giving notice thereof to the
other party in the same manner provided herein.

 

- 6 -



--------------------------------------------------------------------------------

(f) Irrevocability of Notice. Once notice is given hereunder by Executive, such
notice is irrevocable without the written consent of the Committee.

(g) Entire Agreement. This Agreement is intended by the parties hereto to be the
final expression of their agreement with respect to the subject matter hereof
and this is the complete and exclusive statement of the terms of their
agreement, notwithstanding any representations, statements or agreements to the
contrary heretofore made. Except as expressly provided herein, this Agreement
does not supersede the Employment Agreement, and this Agreement is not
superseded by the Employment Agreement.

Notwithstanding the foregoing, in the event that, on or after July 13, 2012,
Executive shall have given advance notice hereunder of his intent to voluntarily
terminate employment, the Company thereafter relinquishes any right it may have
under the Employment Agreement to terminate Executive other than for Cause (as
defined in the Employment Agreement), but the Company may waive Executive’s
voluntary termination notice, in whole or in part, and terminate Executive’s
employment at anytime during such notice period, and in such case this Agreement
shall remain in effect in accordance with its terms and Executive shall not be
entitled to any severance benefits under Section 8 of the Employment Agreement;
provided however that, in the case of a waiver of notice, Executive shall be
entitled to receive (i) his salary for any remaining portion of the notice
period so waived and (ii) a bonus, to the extent earned, with respect to any
ongoing performance period that commenced prior to Executive’s giving of notice
of his intent to terminate. For purposes of the bonus calculation referred to in
the foregoing sentence, such bonus shall be paid on the normal payment date for
bonus payments, at which time such bonus will be paid out based on actual
performance through the end of the performance period. Any termination for Cause
shall be governed by the terms of the Employment Agreement and nothing herein
shall be applicable.

If Executive gives notice of intent to resign for “Good Reason” under the
Employment Agreement, this Agreement shall expire and Executive shall have no
rights or obligations hereunder. If Executive otherwise gives notice hereunder
of his intent to voluntarily terminate employment, Executive waives his right to
terminate for “Good Cause” or for “Retirement” under the Employment Agreement.

This Agreement may be modified only by a written instrument signed by each of
the parties hereto expressly stating that it is intended to amend this
Agreement.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

GLOBAL PAYMENTS INC.     EMPLOYEE By:  

/s/ Suellyn P. Tornay

   

/s/ Paul R. Garcia

Title:   Executive Vice President
and General Counsel     Paul R. Garcia

 

- 7 -